UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-K [X] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December31, 2010 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto COMMISSION FILE NUMBER 000-52889 Sound Financial, Inc. (Exact Name of Registrant as Specified in its Charter) United States 26-0776123 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 2005 5th Avenue, Suite 200, Seattle Washington (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(206) 448-0884 Securities Registered Pursuant to Section 12(b) of the Act: None Securities Registered Pursuant to Section 12(g) of the Act: Title of each class Common Stock, par value $.01 per share Indicate by checkmark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.YES []NO [X] Indicate by checkmark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.YES []NO [X] Indicate by checkmark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YES [X]NO [] Indicate by checkmark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YES []NO [] Indicate by checkmark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§ 229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. [X] Indicate by checkmark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting Company.See definition of “large accelerated filer,” and “smaller reporting Company” in Rule 12b-2 of the Act. Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] Smaller reporting Company [X] (Do not check if smaller reporting Company) Indicate by checkmark whether the registrant is a shell Company (as defined in Rule 12b-2 of the Exchange Act).YES []NO [X] The aggregate market value of the voting and non-voting common equity held by non-affiliates as of June 30, 2010, the last business day of the registrant’s most recently completed second fiscal quarter, was approximately $15.0 million.(The exclusion from such amount of the market value of the shares owned by any person shall not be deemed an admission by the registrant that such person is an affiliate of the registrant.) Indicate the number of shares outstanding of each of the registrant’s classes of common stock as of the latest practicable date. As of March 25, 2011, there were 3,000,095 shares of the registrant’s common stock outstanding. DOCUMENTS INCORPORATED BY REFERENCE PART III of Form 10-KPortions of registrant’s Proxy Statement for its 2011 Annual Meeting of Shareholders. PART I Item 1.Business General Sound Financial, Inc. (the "Company") is a federally chartered stock holding Company and is subject to regulation by the Office of Thrift Supervision (“OTS”).Substantially all of Sound Financial’s business is conducted through Sound Community Bank, which is a federal savings bank subject to extensive regulation by the OTS.The Bank’s deposits are insured up to applicable limits by the Federal Deposit Insurance Corporation (“FDIC”).At December 31, 2010, the Company had total consolidated assets of $334.6 million, net loans of $294.8 million, deposits of $278.5 million and stockholders’ equity of $26.9 million.The shares of Sound Financial are traded on the Over-the-Counter Electronic Bulletin Board under the symbol “SNFL.”Our executive offices are located at 2005 5th Avenue – Suite 200, Seattle, Washington, 98121. Unless the context otherwise requires, references in this document to the “Company” or “Sound Financial” refer to Sound Financial, Inc. and references to the “Bank” refer to Sound Community Bank (in its stock or mutual form).References to “we,” “us,” and “our” means Sound Financial, Inc. or Sound Community Bank, unless the context otherwise requires. For more general information about our business and recent material matters, see “Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operation - General.” Forward-Looking Statements When used in this Form 10-K, future filings with the SEC, Company press releases or other public or stockholder communications and oral statements made with the approval of an authorized executive officer, the words or phrases “will likely result,” “are expected to,” “will continue,” “is anticipated,” “estimate,” “project,” “intends” or similar expressions are intended to identify “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995.Such statements are subject to certain risks and uncertainties, including, among other things, (i) changes in economic conditions, either nationally or in the Company’s market areas; (ii) fluctuations in interest rates; (iii) the risks of lending and investing activities, including changes in the level and direction of loan delinquencies and write-offs and changes in estimates of the adequacy of the allowance for loan losses; (iv) the possibility of other-than-temporary impairments of securities held in the Company’s securities portfolio; (v) the Company’s ability to access cost-effective funding; (vi) fluctuations in real estate values and both residential and commercial real estate market conditions; (vii) demand for loans and deposits in the Company’s market areas; (viii) expected cost savings, synergies and other benefits from the Company’s merger and acquisition activities might not be realized within the anticipated time frames or at all, and costs or difficulties relating to integration matters, including but not limited to customer and employee retention, might be greater than expected; (ix) legislative or regulatory changes that adversely affect the Company’s business; (x) monetary and fiscal policies of the Federal Reserve Board and the U.S. Government and other governmental initiatives affecting the financial services industry; (xi) results of examinations of the Company and the Bank by their regulators, including the possibility that the regulators may, among other things, require the Company to increase its allowance for loan losses or to write-down assets; (xii) costs and effects of litigation, including settlements and judgments; and (xiii) competition.The Company wishes to advise readers that the factors listed above could affect the Company’s financial performance and could cause the Company’s actual results for future periods to differ materially from any opinions or statements expressed with respect to future periods in any current statements. The Company does not undertake and specifically declines any obligation to publicly release the result of any revisions which may be made to any forward-looking statements to reflect events or circumstances after the date of such statements or to reflect the occurrence or unanticipated events. 2 Market Area Our primary market area is the Puget Sound region in Western Washington.We are headquartered in Seattle and have five retail offices.Three of our offices are located within the Seattle-Tacoma-Bellevue Metropolitan Statistical Area, which consists of King, Pierce and Snohomish counties.Based on the most recent branch deposit data provided by the FDIC, our share of deposits in those counties was 0.2%, 0.4% and 0.3%, respectively.Our fourth and fifth offices, located in Clallam County, have 9.3% of the deposits in that market. Our market area includes a diverse population of management, professional and sales personnel, office employees, manufacturing and transportation workers, service industry workers and government employees, as well as retired and self-employed individuals.The population has a skilled work force with a wide range of education levels and ethnic backgrounds.Major employment sectors include information and communications technology, financial services, manufacturing, maritime, biotechnology, education, health and social services, retail trades, transportation and professional services.The largest employers headquartered in our market area include the University of Washington, the Port of Seattle, Boeing, Microsoft, Costco, Amazon.com, Starbucks, Paccar and Weyerhaeuser. The economy of this region struggled during 2009 and 2010.However, median household income and per capita income for our market area are above the state and national averages.For the month of December 2010, the Seattle MSA reported an unemployment rate of 8.7%, as compared to the national average of 9.4%, according to the latest available information.A reduction in the economic growth in our market area may have an adverse impact on the level of our mortgage, construction and commercial lending as well as our ability to gather deposits. Home prices have also continued to decline over the past year.According to Case-Shiller, home prices in the Seattle MSA have decreased by 6.0% between December 2009 and December 2010.This compares unfavorably to the national average decrease of 2.4%.In recent months, the rate of price depreciation continues to outpace the national average as reported by the Case-Shiller month to month decrease of 2.0% between November and December 2010 versus only 1.0% nationally. 3 Lending Activities The following table presents information concerning the composition of the Bank’s loan portfolio, including loans held for sale by the type of loan as of the dates indicated: Amount Percent Amount Percent Amount Percent Amount Percent Amount Percent Real estate loans: One- to four-family $ % $ % $ % $ % $ % Home equity Commercial and multifamily Construction and development Total real estate loans Consumer loans: Manufactured homes Automobile and other consumer Total consumer loans Commercial business loans Total loans % Less: Deferred fees and discounts 43 ) 12 Loans held for sale Allowance for losses Total loans, net $ 4 The following table shows the composition of the Bank’s loan portfolio in dollar amounts and in percentages by fixed and adjustable rate loans at the dates indicated. Amount Percent Amount Percent Amount Percent Amount Percent Amount Percent Fixed- rate loans: Real estate loans: One- to four-family(1) $ % $ % $ % $ % $ % Home equity Commercial and multifamily Construction and development Total real estate loans Manufactured homes Automobile Other consumer Commercial business loans Total fixed-rateloans Adjustable- rate loans: Real estate loans: One- to four-family Home equity Commercial and multifamily Construction and development Total real estate loans Other consumer Commercial business loans Total adjustable-rate loans Total loans % Less: Deferred fees and discounts 43 ) 12 Loans held for sale Allowance for losses Total loans, net $ (1) Includes 30-year loans with a one-time rate adjustment five to seven years after origination, which at December 31, 2010, totaled $31.6 million, or 10.5% of our fixed-rate residential mortgages. 5 The following schedule illustrates the contractual maturity of our loan portfolio at December 31, 2010.Mortgages that have adjustable or renegotiable interest rates are shown as maturing in the period during which the contract is due.The total amount of loans due after December 31, 2011, which have predetermined interest rates, is $167.3 million, while the total amount of loans due after such date, which have floating or adjustable interest rates is $115.1 million.The schedule does not reflect the effects of possible prepayments or enforcement of due-on-sale clauses. Real Estate Mortgage One- to Four- Family Home Equity Loans Commercial and Multifamily Construction and Development Consumer Commercial Business Total Amount Weighted Average Rate Amount Weighted Average Rate Amount Weighted Average Rate Amount Weighted Average Rate Amount Weighted Average Rate Amount Weighted Average Rate Amount Weighted Average Rate (Dollars in thousands) $ 4.85 % $ 6.50 % $ 7.07 % $ 6.45 % $ 16.94 % $ 6.44 % $ 6.31 % 70 6 74 2015 to 2017 2018 to 2021 2022 to 2025 2026 and following Total $ 5.39 % $ 5.69 % $ 6.50 % $ 6.68 % $ 7.30 % $ 6.65 % $ 6.15 % (1)Includes demand loans, loans having no stated maturity, overdraft loans and loans held for sale. Lending Authority.The President/CEO may approve unsecured loans up to $500,000 and all types of secured loans up to $1.0 million. The EVP/Chief Credit Officer may approve secured loans up to $500,000. The SVP/Lending also may approve secured consumer loans and residential mortgage and construction and development loans (excluding commercial loans) up to $500,000. The SVP/Lending, EVP/Chief Credit Officer each may approve unsecured loans up to $250,000. Any loans over the President/CEO’s lending authority or loans otherwise outside our general underwriting guidelines must be approved by the Board Loan Committee. Largest Borrowing Relationships. At December 31, 2010, the maximum amount under federal law that we could lend to any one borrower and the borrower’s related entities was approximately $4.6 million.Of our five largest borrowing relationships, three of them are primarily business relationships and two relationships have credit extended to both the individual borrower and their businesses. Our five largest relationships totaled $16.9 million in the aggregate, or 5.6% of our $299.7 million gross loan portfolio, at December 31, 2010. The largest relationship consists of $3.7 million in loans to a business collateralized by commercial real estate and multi-family housing.The next four largest lending relationships at December 31, 2010, were: $3.5 million in loans to an individual and his business, which is collateralized by residential and agricultural property; $3.4 million in loans to a businesses collateralized by commercial real estate; $3.2 million in loans to an individual and business collateralized by commercial real estate; and $3.1 million to an individual and his business collateralized by commercial real estate. All of these loans were current as of December 31, 2010.At December 31, 2010, we had no other lending relationships that exceeded $3.0 million. One- to Four-Family Real Estate Lending.We originate loans secured by first mortgages on one- to-four family residences primarily located in our geographic lending area.We originate one- to four-family residential mortgage loans primarily through referrals from real estate agents, builders and from existing customers.Walk-in customers to our branches are another important source of loan origination for us. A portion of the one- to four-family loans we originate are retained in our portfolio and others are sold into the secondary market, with servicing retained for continued customer contact and relationship building.This mortgage banking element of our residential lending business allows us to originate more loans with the same funds by reinvesting sales proceeds in more residential mortgage loans.The sale of mortgage loans reduces our interest rate risk, provides a stream of servicing income that improves earnings, enhances liquidity and enables us to originate more loans at our current capital level than if we held them in portfolio. We currently sell a portion of our residential mortgage loans, including conforming fixed-rate loans, on a servicing retained basis.See “- Loan 6 Originations, Purchases, Sales, Repayments and Servicing.”At December 31, 2010, one- to four-family residential mortgage loans (including loans held for sale) totaled $99.2 million, or 33.1%, of our gross loan portfolio. We generally underwrite our one- to-four family loans based on the applicant’s employment and credit history and the appraised value of the subject property.We generally lend up to 90% of the lesser of the appraised value or purchase price for one- to four-family first mortgage loans, and up to 80% for non-owner occupied first mortgage loans.For first mortgage loans with a loan-to-value ratio in excess of 90%, we generally require private mortgage insurance in order to reduce our exposure.Properties securing our one- to four-family loans are generally appraised by independent fee appraisers who are selected in accordance with criteria approved by the Board of Directors.We require our borrowers to obtain title and hazard insurance, and flood insurance, if necessary. We currently originate one- to four-family mortgage loans with either fixed or adjustable rates. Our pricing strategy for mortgage loans includes establishing interest rates that are competitive with other local financial institutions and consistent with our internal asset and liability management objectives.During the year ended December 31, 2010, we originated $73.4 million of one- to four-family fixed-rate mortgage loans and $483,000 of one- to four-family adjustable rate mortgage (ARM) loans. Fixed-rate loans secured by one- to four-family residences have contractual maturities of up to 30 years and are generally fully amortizing, with payments due monthly.Currently, ARM loans are offered with annual adjustments and life-time rate caps that vary based on the product, generally with a maximum annual rate change of 2.0% and a maximum overall rate change of 6.0%.We generally use the rate on one-year Treasury Bills to reprice our ARM loans.As a consequence of using caps, the interest rates on these loans may not be as rate sensitive as our cost of funds. ARM loans generally pose different credit risks than fixed-rate loans, primarily because as interest rates rise, the borrower’s payment rises, which increases the potential for default. The majority of these loans have been originated within the past several years, when rates were historically low.We have offered some teaser rates for the initial loan rate on our ARM loans but not at significant discounts from our prevailing rates.See “- Asset Quality – Non-performing Assets” and “– Classified Assets.” Most of our loans are written using generally accepted underwriting guidelines, and are readily saleable to Fannie Mae or other private investors.Our real estate loans generally contain a “due on sale” clause allowing us to declare the unpaid principal balance due and payable upon the sale of the security property.The average size of our one- to four-family residential loans was approximately $177,000 at December 31, 2010. Home Equity Lending.We originate home equity loans that consist of fixed-rate loans and variable-rate lines of credit. We originate home equity lines of credit in amounts of up to 80% of the value of the collateral, minus any senior liens on the property. Home equity lines of credit are originated for up to $250,000 with an adjustable rate of interest, based on the one-year Treasury Bill rate plus a margin.Home equity lines of credit generally have up to a twelve-year draw period, during which time the funds may be paid down and redrawn up to the committed amount.Once the draw period has lapsed, the payment is amortized over a twelve-year period based on the loan balance at that time.We charge a $50 annual fee on each outstanding home equity line of credit and require monthly interest-only payments on the entire drawn amount. At December 31, 2010, home equity lines of credit totaled $34.5 million, or 11.49% of our gross loan portfolio. At December 31, 2010, unfunded commitments on these lines of credit totaled $17.9 million. Our fixed-rate home equity loans are originated in amounts, together with the amount of the existing first mortgage, of up to 90% of the appraised value of the subject property.These loans may have terms of up to 20 years and are fully amortizing.At December 31, 2010, fixed-rate home equity loans totaled $10.3 million, or 3.42% of our gross loan portfolio. Commercial Real Estate Lending.We offer a variety of commercial real estate loans.Most of these loans are secured by commercial income producing properties, including retail centers, multi-family apartment buildings, warehouses, and office buildings located in our market areas.At December 31, 2010, commercial real estate loans totaled $97.2 million, or 32.4% of our gross loan portfolio, compared to $72.0 million, or 24.6% of our gross loan portfolio at December 31, 2009. 7 Our loans secured by commercial real estate are generally originated with a variable interest rate, fixed for a five-year term and a 20- to 25-year amortization period.At the end of the initial five-year term, there is a balloon payment or the loan re-prices based on an independent index plus a margin of 1% to 4% for another five years.Loan-to-value ratios on our commercial real estate loans typically do not exceed 80% of the lower of cost or appraised value of the property securing the loan at origination. Loans secured by commercial real estate are generally underwritten based on the net operating income of the property and the financial strength of the borrower.The net operating income, which is the income derived from the operation of the property less all operating expenses, must be sufficient to cover the payments related to the outstanding debt plus an additional coverage requirement.We generally require at minimum the personal guaranty of the borrower and an assignment of rents or leases in order to be assured that the cash flow from the project will be used to repay the debt.Appraisals on properties securing commercial real estate loans are performed by independent state certified or licensed fee appraisers and approved by the Board Loan Committee. In order to monitor the adequacy of cash flows on income-producing properties, the borrower is required to provide at minimum annual financial information. Loans secured by commercial real estate properties generally involve a greater degree of credit risk than one- to four-family residential mortgage loans.These loans typically involve larger balances to single borrowers or groups of related borrowers.Because payments on loans secured by commercial and multi-family real estate properties are often dependent on the successful operation or management of the properties, repayment of these loans may be subject to adverse conditions in the real estate market or the economy.If the cash flow from the project is reduced, or if leases are not obtained or renewed, the borrower’s ability to repay the loan may be impaired.Our largest single commercial real estate loan at December 31, 2010, totaled $3.0 million to a real estate holding company and collateralized by commercial properties. At December 31, 2010, this loan was performing in accordance with the terms of the notes. Construction or Development Lending.We originate construction loans secured by single-family residences and commercial real estate.We also originate loans secured by tracts of land for development.At December 31, 2010, our construction and development loans totaled $12.5 million, or 4.2% of our gross loan portfolio. Construction loans to individuals and contractors for the construction and acquisition of personal residences totaled $3.4 million, or 17.8% of our construction and development portfolio.At December 31, 2010, the portion of these construction loans not advanced totaled $1.6 million. Our residential construction loans generally provide for the payment of interest only during the construction phase, which is typically up to nine months.At the end of the construction phase, the construction loan generally either converts to a longer term mortgage loan or is paid off through a permanent loan from another lender.Residential construction loans are made up to the lesser of a maximum loan-to-value ratio of 100% of cost or 80% of appraised value at completion.At December 31, 2010, our largest residential construction mortgage loan commitment was for $1.6 million; $1.4 million of which had been disbursed. This loan was performing according to its terms.The average outstanding residential construction loan balance was approximately $309,000 at December 31, 2010. Before making a commitment to fund a residential construction loan, we require an appraisal of the subject property by an independent licensed appraiser.Loan proceeds are disbursed after inspection based on the percentage of completion method. We also independently review and inspect each project before disbursement of funds during the term of the construction loan. We make development loans to builders or residential lot developers.These loans, like commercial construction loans, involve a higher degree of credit risk than residential construction loans.At December 31, 2010, we had a total of $3.8 million in development loans to builders and residential lot developers. Our largest development loan is a $1.6 million loan, which is graded as substandard as of December 31, 2010. These land loans also involve additional risks because the loan amount is made based on the projected value of the lots after construction.We make these loans for up to 75% of the estimated value for up to two years.We require these loans to be paid on an accelerated basis as the lots are sold, so that we are repaid before all the lots are sold. 8 We offer commercial real estate construction loans for small retail properties.These loans are underwritten with terms similar to our permanent commercial real estate loans with special construction financing for up to 12 months under terms similar to our residential construction loans.We had $975,000 in construction loans secured by commercial real estate at December 31, 2010. Construction financing is generally considered to involve a higher degree of credit risk than longer-term financing on improved, owner-occupied real estate.Risk of loss on a construction loan depends largely upon the accuracy of the initial estimate of the value of the property at completion of construction compared to the estimated cost (including interest) of construction and other assumptions.If the estimate of construction costs is inaccurate, we may be required to advance funds beyond the amount originally committed in order to protect the value of the property.Additionally, if the estimate of value is inaccurate, we may be confronted with a project that, when completed, has a value that is insufficient to generate full payment. Consumer Lending.We offer a variety of secured consumer loans, including new and used manufactured homes, floating homes, automobiles, boats and recreational vehicle loans, and loans secured by savings deposits.We also offer unsecured consumer loans.We originate our consumer loans primarily in our geographic lending areas. We originate new and used manufactured home loans.The yields on these loans are higher than that on our other residential lending products and the portfolio has performed reasonably well with an acceptable level of risk and loss in exchange for the higher yield.Our weighted average yield on manufactured home loans at December 31, 2010 was 8.4%, compared to 5.4% for one- to four-family residential mortgages, excluding loans held for sale. At December 31, 2010, these loans totaled $20.0 million, or 62.3% of our consumer loans and 6.7% of our total loan portfolio. For used manufactured homes, loans are generally made for up to 90% of the lesser of the appraised value or purchase price up to $200,000, and with terms typically up to 20 years.On new manufactured homes, loans are generally made for up to 80% of the lesser of the appraised value or purchase price up to $200,000, and with terms typically up to 20 years.We generally charge a 1% fee at origination.All our manufactured home loans are made on a direct basis.We underwrite these loans based on our review of creditworthiness of the borrower, including credit scores, and the value of the collateral, for which we perfect a security interest under Washington law. Manufactured home loans are higher risk than loans secured by residential real property, though this risk is reduced if the owner also owns the land on which the home is located.A small portion of our manufactured home loans involve properties on which we also have financed the land for the owner.The primary additional risk in manufactured home loans is the difficulty in obtaining adequate value for the collateral due to the cost and limited ability to move the collateral.These loans tend to be made to retired individuals and first-time homebuyers.First-time homebuyers of manufactured homes tend to be a higher credit risk than first-time homebuyers of single family residences, due to more limited financial resources.As a result, these loans have a higher probability of default, higher delinquency rates and greater servicing and collateral recovery costs than single family residential loans and other types of consumer loans.We take into account this additional risk as a component of our allowance for loan losses methodology.We attempt to work out delinquent loans with the borrower and, if that is not successful, any repossessed manufactured homes are repossessed and sold.At December 31, 2010, none of our manufactured home loans were non-performing but $118,000 were graded substandard due to well defined weaknesses of the borrowers and or collateral for these loans. We make loans on new and used automobiles.Our automobile loan portfolio totaled $4.0 million at December 31, 2010, or 12.5% of our consumer loan portfolio and 1.3% of our gross loan portfolio. Automobile loans may be written for a term of up to 84 months for new cars and 72 months for used cars and have fixed rates of interest.Loan-to-value ratios are up to 100% of the lesser of the purchase price or the National Automobile Dealers Association value for auto loans, including tax, licenses, title and mechanical breakdown and gap insurance.We follow our internal underwriting guidelines in evaluating automobile loans, including credit scoring, verification of employment, reviewing debt to income ratios and valuation of the underlying collateral. Our consumer loans also include loans secured by new and used boats, motorcycles and recreational vehicles, floating homes, loans secured by deposits and unsecured consumer loans, all of which, at December31, 2010, totaled $8.1 million, or 25.2% of our consumer loan portfolio and 2.7% of our gross loan portfolio. Loans secured by boats, motorcycles and recreational vehicles typically have terms from five to 15 years, depending on the 9 collateral, and loan-to-value ratios up to 90%.They are made with fixed rates.Our unsecured consumer loans have either a fixed rate of interest generally for a maximum term of 48 months, or are revolving lines of credit of generally up to $5,000.At December 31, 2010, unfunded commitments on our unsecured consumer lines of credit totaled $2.5 million. Consumer loans (other than our manufactured and floating homes) generally have shorter terms to maturity, which reduces our exposure to changes in interest rates.In addition, management believes that offering consumer loan products helps to expand and create stronger ties to our existing customer base by increasing the number of customer relationships and providing cross-marketing opportunities. Consumer loans generally entail greater risk than do one- to four-family residential mortgage loans, particularly in the case of consumer loans that are secured by rapidly depreciable assets, such as manufactured homes, automobiles, boats and recreational vehicles.In these cases, any repossessed collateral for a defaulted loan may not provide an adequate source of repayment of the outstanding loan balance.As a result, consumer loan collections are dependent on the borrower’s continuing financial stability and, thus, are more likely to be adversely affected by job loss, divorce, illness or personal bankruptcy. Commercial Business Lending.At December 31, 2010, commercial business loans totaled $14.7 million, or 4.90% of our gross loan portfolio. Our commercial business lending activities encompass loans with a variety of purposes and security, including loans to finance commercial vehicles and equipment.Approximately $1.5 million of our commercial business loans are unsecured.Our commercial business lending policy includes credit file documentation and analysis of the borrower’s background, capacity to repay the loan, the adequacy of the borrower’s capital and collateral, as well as an evaluation of other conditions affecting the borrower.Analysis of the borrower’s past, present and future cash flows is also an important aspect of our credit analysis.We generally require personal guarantees on both our secured and unsecured commercial business loans.Nonetheless, commercial business loans are believed to carry higher credit risk than residential mortgage loans. Unlike residential mortgage loans, commercial business loans, particularly unsecured loans, are made on the basis of the borrower’s ability to make repayment from the cash flow of the borrower’s business and, therefore, are of higher risk.We make secured commercial business loans with business assets, such as accounts receivable, inventory equipment and cash as collateral with loan-to-value ratios of up to 80%, based on the type of collateral.This collateral depreciates over time, may be difficult to appraise and may fluctuate in value based on the specific type of business and equipment used.As a result, the availability of funds for the repayment of commercial business loans may be substantially dependent on the success of the business itself (which, in turn, is often dependent in part upon general economic conditions). Interest rates on commercial business loans are generally adjustable and are based on either the prime rate as reported in the West Coast edition of the Wall Street Journal plus a margin of 1% to 4% or an FHLB advance rate plus a similar margin.In addition, we typically charge loan fees of 1% to 2% of the principal amount at origination, depending on the credit quality and account relationships of the borrower.Some of our commercial business loans are lines of credit with terms of 12 months and interest-only monthly payments during the term.The remainder are term loans of three to seven years. Substantially all of our commercial business loans have been to borrowers in our market area.We intend to continue our commercial business lending in this geographic area. Loan Originations, Purchases, Sales, Repayments and Servicing We originate both fixed-rate and adjustable-rate loans.Our ability to originate loans, however, is dependent upon customer demand for loans in our market areas.Over the past few years, we have continued to originate residential and consumer loans, and increased our emphasis on commercial real estate, construction and development, and commercial business lending.Demand is affected by competition and the interest rate environment.During the past few years, we, like many other financial institutions, have experienced significant prepayments on loans due to the low interest rate environment prevailing in the United States.In periods of economic uncertainty, the ability of financial institutions, including us, to originate large dollar volumes of real estate loans may be substantially reduced or restricted, with a resultant decrease in interest income. In 2010, we did 10 not acquire any loans.In 2009, we purchased approximately $4.2 million of seasoned multifamily residential real estate loans.In 2010, we engaged in a loan participation with another financial institution in the amount of $3.0 million.We underwrite participations to the same standards as an internally-originated loan. In addition to interest earned on loans and loan origination fees, we receive fees for loan commitments, late payments and other miscellaneous services. We also sell whole residential real estate loans without recourse to Fannie Mae, subject to a provision for repurchase upon breach of representation, warranty or covenant.These loans are fixed-rate mortgages, which primarily are sold to improve our interest rate risk.These loans are generally sold for cash in amounts equal to the unpaid principal amount of the loans determined using present value yields to the buyer.These sales allow for a servicing fee on loans when the servicing is retained by us.Most residential real estate loans sold by us are sold with servicing retained.We earned mortgage servicing income of $624,000, $991,000 and $334,000, respectively, for the years ended December 31, 2010, 2009 and 2008.In November 2009, we acquired a $340.1 million loan servicing portfolio from Leader Financial Services.These loans are 100% owned by Fannie Mae and are subserviced under an agreement with a third party loan servicer who performs all servicing including payment processing, reporting and collections. At December 31, 2010, we were servicing a $438.7 million portfolio of residential mortgage loans for Fannie Mae.These mortgage servicing rights are carried at fair value and had a value at December 31, 2010 of $3.2 million.See Note 6 to the Consolidated Financial Statements. Sales of whole real estate loans and participations in real estate loans can be beneficial to us since these sales generally generate income at the time of sale, produce future servicing income on loans where servicing is retained, provide funds for additional lending and other investments, and increase liquidity.We sold $61.9 million, $84.3 million and $31.6 million of these loans during the years ended December 31, 2010, 2009 and 2008, respectively. 11 Gains, losses and transfer fees on sales of residential real estate loans and participations are recognized at the time of the sale.Our net gain (loss) on sales of residential loans for all of 2010, 2009 and 2008 were $785,000, $157,000 and $(16,000), respectively.The following table shows our loan origination, sale and repayment activities for the periods indicated: For the year ended December 31, (In thousands) Originations by type: Fixed-rate: One- to four-family real estate $ $ $ Home equity Commercial real estate Construction and development Consumer Commercial business Total fixed-rate Adjustable rate: One- to four-family real estate(1) Home equity Commercial real estate Construction and development 38 Consumer 26 27 Commercial business Total adjustable-rate Total loans originated Purchases by type: Commercial real estate - Sales and Repayments: One- to four-family real estate Total loans sold Total principal repayments Total reductions Net increase (decrease) $ $ $ (1)These loans include $483,000, $2.3 million and $1.9 million, respectively, of adjustable rate mortgage loan originations to employees at December 31, 2010, 2009 and 2008. The decrease in originations in 2010 compared to 2009, particularly one-to four-family real estate loans was due to a lack of relative demand in the most recent period.The ability for borrowers to refinance their existing first mortgage loans was impacted by the interest rate environment, the housing market and the rate of unemployment both in our markets and nationwide. 12 Asset Quality When a borrower fails to make a required payment on a residential real estate loan, we attempt to cure the delinquency by contacting the borrower.In the case of loans secured by residential real estate, a late notice typically is sent 15 days after the due date, and the borrower is contacted by phone within 30 days after the due date.Generally, a delinquency letter is mailed to the borrower.All delinquent accounts are reviewed by a loan account executive or branch manager who attempts to cure the delinquency by contacting the borrower once the loan is 30 days past due.If the account becomes 60 days delinquent and an acceptable repayment plan has not been agreed upon, we generally refer the account to legal counsel with instructions to prepare a notice of intent to foreclose.The notice of intent to foreclose allows the borrower up to 30 days to bring the account current.If foreclosed, typically we take title to the property and sell it directly through a real estate broker. Delinquent consumer loans, as well as delinquent home equity loans and lines of credit, are handled in a similar manner to residential real estate loans, except that appropriate action may be taken to collect any loan payment that is delinquent for more than 15 days.Once the loan is 90 days past due, it is classified as nonaccrual.Generally, credits are charged-off at 120 days past due, unless the Collections Department provides support for continuing its collection efforts.Our procedures for repossession and sale of consumer collateral are subject to various requirements under the applicable consumer protection laws as well as other applicable laws and the determination by us that it would be beneficial from a cost basis. Delinquent loans are initially handled by the loan officer in charge of the loan, who is responsible for contacting the borrower.The Collections Department also works with the loan officers to see that the necessary steps are taken to collect delinquent loans.In addition, management meets weekly and reviews past due and classified loans, as well as other loans that management feels may present possible collection problems, which are reported to the board on a quarterly basis.If an acceptable workout of a delinquent loan cannot be agreed upon, we generally initiate foreclosure or repossession proceedings on any collateral securing the loan. Delinquent Loans.The following table sets forth, as of December 31, 2010, our loans delinquent for 60 to 89 days: Loans Delinquent For: 60-89 Days Number Amount Percent of Loan Category (Dollars in thousands) Real Estate: One- to four-family real estate 2 $ % Home equity 2 % Commercial real estate 1 % Construction and development - - - Manufactured housing 4 % Consumer 9 18 % Commercial business - - - Total, as a percentage of gross loans 18 $ % 13 Non-performing Assets.The table below sets forth the amounts and categories of non-performing assets in our loan portfolio.Loans are placed on non-accrual status when the collection of principal and/or interest become doubtful or when the loan is more than 90 days past due.Foreclosed assets include assets acquired in settlement of loans. December 31, (Dollars in thousands) Non-accruing loans: One- to four-family $ Home equity Commercial Real Estate Construction or Development 59 Consumer 17 64 Commercial Business 60 Total Trouble Debt Restructured Loans One-to-four family Home equity Land Commercial real estate Commercial business Consumer 15 Total OREO and other repossessed assets One- to four-family Land 70 Commercial real estate Commercial business Consumer 35 Total Total non-performing assets $ Total as a percentage of total assets % Total delinquent loans decreased as of December 31, 2010 (32 loans totaling $4.0 million) compared to December 31, 2009 (40 loans totaling $4.4 million).At the end of 2009, delinquent loans consisted of one-to-four family mortgages, home equity, commercial real estate and consumer loans. At the end of 2010, we had a similar mix of delinquent loans and the delinquency rate continues to reflect the challenging economic conditions in our markets at this time. For the year ended December 31, 2010, gross interest income that would have been recorded had the non-accruing loans been current in accordance with their original terms amounted to $253,000, all of which was excluded in interest income for the year ended December 31, 2010. See “Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations - Financial Condition at December 31, 2010 Compared to December 31, 2009 Delinquencies and Non-performing Assets” for more information on troubled assets. 14 Troubled Debt Restructured Loans. Troubled debt restructurings, which are accounted for under ASC 310-40, are loans which have renegotiated loan terms to assist borrowers who are unable to meet the original terms of their loans.Such modifications to loan terms may include a lower interest rate, a reduction in principal, or a longer term to maturity.All troubled debt restructurings are initially classified as impaired, regardless of whether the loan was performing at the time it was restructured.Once a troubled debt restructuring has performed according to its modified terms for six months and the collection of principal and interest under the revised terms is deemed probable, the Company removes the troubled debt restructuring from impaired status. When the loan has performed according to its modified terms for one year, and has reverted back to market rates and terms, it is no longer considered a troubled debt restructuring.At December 31, 2010, we had $4.4 million of loans that were classified as troubled debt restructurings. Foreclosed Assets.Foreclosed assets include assets acquired in settlement of loans, including five single family residences totaling $1.1 million, two commercial properties totaling $1.3 million, one parcel of land totaling $70,000 and two manufactured homes totaling $150,000.The largest foreclosed property has a book value of $860,000 as of December31, 2010. We do not expect to experience a material loss on any of the foreclosed assets in our possession. Other Loans of Concern.In addition to the non-performing assets set forth in the table above, as of December 31, 2010, there were 31 loans totaling $4.4 million with respect to which known information about the possible credit problems of the borrowers have caused management to have doubts as to the ability of the borrowers to comply with present loan repayment terms and which may result in the future inclusion of such items in the non-performing asset categories.These loans have been considered individually in management’s determination of our allowance for loan losses.The largest loan relationship of concern at December 31, 2010, totaled $1.6 million and was secured by land.The remaining loans of concern consist of $1.2 million in commercial real estate loans, $222,000 in commercial business loans, $845,000 in residential mortgage loans, $37,000 in land loans and $22,000 in consumer loans.Loans of concern of $3.1 million had specific loan loss reserves established.The majority of the loans of concern were current at December 31, 2010. Classified Assets.Federal regulations provide for the classification of loans and other assets, such as debt and equity securities considered by the OTS to be of lesser quality, as “substandard,” “doubtful” or “loss.”An asset is considered “substandard” if it is inadequately protected by the current net worth and paying capacity of the obligor or of the collateral pledged, if any.“Substandard” assets include those characterized by the “distinct possibility” that the insured institution will sustain “some loss” if the deficiencies are not corrected.Assets classified as “doubtful” have all of the weaknesses in those classified “substandard,” with the added characteristic that the weaknesses present make “collection or liquidation in full,” on the basis of currently existing facts, conditions and values, “highly questionable and improbable.”Assets classified as “loss” are those considered “uncollectible” and of such little value that their continuance as assets without the establishment of a specific loss reserve is not warranted. When we classify problem assets as either substandard or doubtful, we may establish specific allowance for loan losses in an amount deemed prudent by management.Our determination as to the classification of our assets and the amount of our valuation allowances is subject to review by the OTS and the FDIC, which may order the establishment of additional general or specific loss allowances. We regularly review the problem assets in our portfolio to determine whether any assets require classification in accordance with applicable regulations.On the basis of management’s review of our assets, at December 31, 2010, we had classified $7.0 million of our assets as substandard, which represented a variety of outstanding loans, non-agency mortgage backed securities, foreclosed real estate and other repossessed assets. At that date, we had no assets classified as doubtful or loss. This total amount of classified assets represented 49.8% of our equity capital and 4.0% of our assets at December 31, 2010.Classified assets totaled $12.1 million, or 47.7% of our equity capital and 3.6% of our assets at December 31, 2009.We continued to make improvements to our credit administration procedures during 2010 which has allowed us to identify the classification of a number of loans earlier in the process. In addition to our increased focus on credit administration, deteriorating economic conditions nationwide and in the markets where we do business also contributed to the increase in classified assets from 2009 to 2010. 15 Allowance for Loan Losses.We maintain an allowance for loan losses to absorb probable credit losses in the loan portfolio.The allowance is based on ongoing, monthly assessments of the estimated probable incurred losses in the loan portfolio.In evaluating the level of the allowance for loan losses, management considers the types of loans and the amount of loans in the loan portfolio, peer group information, historical loss experience, adverse situations that may affect the borrower’s ability to repay, estimated value of any underlying collateral, and prevailing economic conditions.Large groups of smaller balance homogeneous loans, such as residential real estate, small commercial real estate, home equity and consumer loans, are evaluated in the aggregate using historical loss factors and peer group data adjusted for current economic conditions.More complex loans, such as commercial real estate loans and commercial business loans, are evaluated individually for impairment, primarily through the evaluation of net operating income and available cash flow and their possible impact on collateral values. At December 31, 2010, our allowance for loan losses was $4.4 million, or 1.5% of our total loan portfolio.Our allowance in 2010 was higher than in 2009 and 2008, because of higher net charge-offs, an increase to the overall portfolio, in particular our commercial real estate loan portfolio, and a troubled economic environment.The increase in the allowance for loan losses was necessary as a result of the increase in the Company’s charge-off ratio and an increase in the specific valuation for impaired loans compared to 2009. Assessing the allowance for loan losses is inherently subjective as it requires making material estimates, including the amount and timing of future cash flows expected to be received on impaired loans that may be susceptible to significant change.In the opinion of management, the allowance, when taken as a whole, reflects estimated probable loan losses in our loan portfolio.See Notes 1 and 5 of the Notes to Consolidated Financial Statements. 16 The following table sets forth an analysis of our allowance for loan losses: December 31, (Dollars in thousands) Balance at beginning of period $ Charge-offs: One-to four-family - - Home equity 62 - - Commercial real estate 74 37 - - Commercial business 71 - - Consumer Total charge-offs Recoveries: One-to four-family - 2 - - Home equity - Commercial real estate - 22 - - - Commercial business 2 9 15 - - Consumer 38 Total recoveries Net charge-offs Additions charged to operations Balance at end of period $ Net charge-offs during the period as a percentage of average loans outstanding during the period % Net charge-offs during the period as a percentage of average non-performing assets % Allowance as a percentage of non-performing loans % Allowance as a percentage of total loans (end of period) % The increase in net charge-offs as a percentage of average non-performing assets is due to higher net charge-offs during the period specifically related to one- to four-family loans, home equity loans and commercial real estate and business loans.These increases were due to challenging market conditions, specifically related to the housing market in the Puget Sound area and Clallam County, Washington. The increase in our allowance for loan losses as a percentage of non-performing loans is a result of the increase in non-performing loans during the period.The allowance for loan losses as a percentage of total loans increased to 1.5% as of December 31, 2010 compared to 1.2% as of December 31, 2009. During June 2006, we sold our credit card portfolio.The credit card portfolio, and charge-offs and the inherent risks associated with that portfolio, were the primary reasons for the level of consumer charge-offs taken during 2006.Net charge-offs for the credit card portfolio totaled $509,000 in 2006. 17 The distribution of our allowance for losses on loans at the dates indicated is summarized as follows: Amount Percent of loans in each category to total loans Amount Percent of loans in each category to total loans Amount Percent of loans in each category to total loans Amount Percent of loans in each category to total loans Amount Percent of loans in each category to total loans Allocated at end of period to: One- to four-family $ % $ % $ % $ % $ % Home equity 40 Commercial real estate Construction and development - - 55 25 30 Consumer Commercial business 90 75 Unallocated - 32 - Total $ % $ % $ % $ % $ % Investment Activities Federal savings banks have the authority to invest in various types of liquid assets, including United States Treasury obligations, securities of various federal agencies, including callable agency securities, certain certificates of deposit of insured banks and savings institutions, certain bankers’ acceptances, repurchase agreements and federal funds.Subject to various restrictions, federal savings banks may also invest their assets in investment grade commercial paper and corporate debt securities and mutual funds whose assets conform to the investments that the institution is otherwise authorized to make directly.See “How We Are Regulated – Sound Community Bank – Office of Thrift Supervision Regulation” for a discussion of additional restrictions on our investment activities. Our Chief Executive Officer and Chief Financial Officer have the responsibility for the management of our investment portfolio, subject to the direction and guidance of the Board of Directors.These officers consider various factors when making decisions, including the marketability, maturity and tax consequences of the proposed investment.The maturity structure of investments will be affected by various market conditions, including the current and anticipated slope of the yield curve, the level of interest rates, the trend of new deposit inflows, and the anticipated demand for funds via deposit withdrawals and loan originations and purchases. The general objectives of our investment portfolio will be to provide liquidity when loan demand is high, to assist in maintaining earnings when loan demand is low and to maximize earnings while satisfactorily managing risk, including credit risk, reinvestment risk, liquidity risk and interest rate risk.Our investment quality will emphasize safer investments with the yield on those investments secondary to not taking unnecessary risk with the available funds of the Bank.See “Management’s Discussion and Analysis of Financial Condition and Results of Operations – Asset/Liability Management.” The investment strategy and portfolio of the Company is similar to that of the Bank; although the Company is subject to fewer regulatory limits on its investments. At December 31, 2010, we owned $2.4 million in Federal Home Loan Bank of Seattle stock.For the years ended December31, 2010 and 2009, we received no dividends from the Federal Home Loan Bank of Seattle.We are required to own this stock to be a member of and to obtain advances from our Federal Home Loan Bank.This stock is not marketable and can only be redeemed by our Federal Home Loan Bank.The Federal Home Loan Bank of Seattle has reported a risk-based capital deficiency under the regulations of the Federal Housing Finance 18 Authority, its primary regulator since the end of 2008.As a result, the Federal Home Loan Bank has suspended dividends on and the repurchase or redemption of its outstanding common stock.The Federal Home Loan Bank has disclosed that it believes the calculation of risk-based capital under the regulations significantly overstates the market risk of its private-label mortgage-backed securities in the current market environment and that it has enough capital to cover the risks reflected in its balance sheet.As a result, we have not recorded any impairment on our Federal Home Loan Bank stock.However, continued deterioration in the Federal Home Loan Bank’s financial position may result in impairment in the value of those securities resulting in a decrease in our earnings and assets.Our Federal Home Loan Bank’s financial condition is linked, in part, to the eleven other members of the Federal Home Loan Bank System and to accounting rules and asset quality risks that could materially lower their capital, which would cause our Federal Home Loan Bank stock to be deemed impaired. The following table sets forth the composition of our securities portfolio and other investments at the dates indicated.At December 31, 2010, our securities portfolio did not contain securities of any issuer with an aggregate book value in excess of 10% of our equity capital, excluding those issued by the United States Government or its agencies. December 31, Amortized Cost Fair Value Amortized Cost Fair Value Amortized Cost Fair Value (In thousands) Securities available for sale Agency mortgage-backed securities $
